COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Juan Enriquez v. Ahmed A. Morsy, M.D.

Appellate case number:    01-18-00877-CV

Trial court case number: 18-CV-0884

Trial court:              10th District Court of Galveston County

Date motion filed:        September 25, 2020

Party filing motion:      Appellee


       The en banc court has unanimously voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: _____/s/ Julie Countiss________
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___June 15, 2021____